In an action to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Kings County (Spodek, J.), dated May 18, 1987, which granted the motion of the defendant City of New York for summary judgment on the ground that the causes of action contained in the complaint were not alleged in the notice of claim, and amendment of the notice of claim was barred by the Statute of Limitations.
Ordered that the order is reversed, as a matter of discretion, with costs, and the motion is denied.
We conclude that the notice of claim sufficiently apprised the city that the cause of the injuries suffered by the plaintiff Arnold DeMaio was the alleged negligence of the city’s agents in failing to properly supervise the plaintiff’s fellow inmates. Under the circumstances, the purpose of General Municipal Law § 50-e, that the charged municipality be given an opportunity to timely investigate that with which it is charged, has been satisfied (Bullard v City of New York, 118 AD2d 447, 451; Caselli v City of New York, 105 AD2d 251, 260). Mangano, J. P., Brown, Kooper and Harwood, JJ., concur.